Campbell, C. J.,
delivered the opinion of the court.
In the trial of this case in the circuit court the verdict was made *542to depend on the particular place in Raymond at which the fight occurred, without any reference to whether the combat was mutual and by consent, or whether it was an assault by one party on the other, which he had the right to repel anywhere. The evidence shows that an attack was made on the appellant, who was in his own house, and that he shot his assailant in self-defense. Section 2750 of the code does not deprive one of his right to defend himself by repelling an attack. Its particular object is to punish street fights in which deadly weapons are used. It is a part of the legislation against duelling, and is designed to punish fighting willingly in a public place. The verdict should have been set aside.

Judgment reversed and new trial granted.